PER CURIAM.
The only medical testimony presented by Rosemarie Testa in this personal injury action against the Iosileviches was the statement of Testa’s chiropractor-employer that her medical condition “was worse” after the accident than it had been when he treated her six years earlier. Because the record is devoid of any competent medical evidence showing that Testa sustained a permanent injury as a result of the accident with Iosilevich, the judgment cannot stand. Greene v. Flewelling, 366 So.2d 777 (Fla. 2d DCA 1978), cert. denied, 374 So.2d 99 (Fla.1979); Refior v. Matuszcak, 358 So.2d 95 (Fla. 4th DCA), cert. denied, 362 So.2d 1055 (Fla. 1978); Avis Rent-A-Car Sys., Inc. v. Stuart, 301 So.2d 29 (Fla. 2d DCA 1974).
Reversed and remanded with instructions to enter a judgment for the defendants in accordance with their motion for a directed verdict.